     Case 2:20-cv-10700-FMO-JC Document 24 Filed 02/12/21 Page 1 of 1 Page ID #:62




1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   ORLANDO GARCIA,                            )   Case No. CV 20-10700 FMO (JCx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14   CAMDEN JOONZ, LLC, et al.,                 )
                                                )
15                       Defendants.            )
                                                )
16

17         IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

18   Dated this 12th day of February, 2021.

19

20                                                                      /s/
                                                               Fernando M. Olguin
21                                                          United States District Judge

22

23

24

25

26

27

28
